Citation Nr: 1802342	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  16-13 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for melanoma skin cancer, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Brant, Counsel




INTRODUCTION

The Veteran served on active duty from July 1952 to June 1956, October 1962 to November 1962, and from January 1991 to July 1991.  He also had service in the Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for melanoma skin cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Audiometric examinations correspond to no greater than a level I hearing loss for the right ear, and no greater than a level I hearing loss for the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.85, Diagnostic Code 6100 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

This claim arises from the Veteran's disagreement with the rating assigned following the grant of service connection for bilateral hearing loss.  Because service connection has already been granted, the claim has been substantiated and no additional notice is required.  Rather, any defect in the notice is deemed not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

III.  Initial Compensable Rating - Bilateral Hearing Loss

The Veteran contends his bilateral hearing loss warrants an initial compensable rating.  He reports difficulty hearing, which results in having to turn the volume on the television up loud and ask others to repeat themselves.

Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85, Tables VI, VII.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Table VI is used to determine the Roman numeric designation, based on test results consisting of puretone thresholds and Maryland CNC test speech discrimination scores.  The numeric designations are then applied to Table VII to determine the appropriate rating for hearing impairment.  Id.  

Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned (Table VIA).  This alternative method for rating hearing loss disability may be applied if the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or higher, or if the puretone threshold at 1000 Hertz is 30 or less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86.  Each ear is to be evaluated separately under this part of the regulations.  

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran was afforded a VA audiological examination in June 2013.  Puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
10
55
70
LEFT
10
5
50
65

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 36 decibels in the right ear, and 32 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 92 percent for the right ear and 96 percent for the left ear.

Applying the test results of the June 2013 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level I for the right ear, and Level I for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

As puretone thresholds at each of the four specified frequencies were not 55 decibels or more in either ear, and the puretone thresholds at 1000 Hertz were not 30 or less and at 2000 Hertz were not 70 or more, an exceptional pattern of hearing impairment was not shown.  Thus, findings on this examination do not warrant consideration under 38 C.F.R. § 4.86. 

The Veteran was afforded another VA audiological examination in February 2017.  Puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
25
55
70
LEFT
10
15
60
65

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 40 decibels in the right ear, and 37.5 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 94 percent for the right ear and 96 percent for the left ear.

Applying the test results of the February 2017 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level I for the right ear, and Level I for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

As puretone thresholds at each of the four specified frequencies were not 55 decibels or more in either ear, and the puretone thresholds at 1000 Hertz were not 30 or less and at 2000 Hertz were not 70 or more, an exceptional pattern of hearing impairment was not shown.  Thus, findings on this examination do not warrant consideration under 38 C.F.R. § 4.86. 

There are no other audiometric testing results for the remainder of the appeal period which comply with the requirements of 38 C.F.R. § 4.85 for rating purposes.  

Although the Veteran has indicated that his hearing is worse than the criteria associated with a noncompensable evaluation, the rating criteria for hearing loss, as addressed above, requires the mechanical application of rating criteria to objectively-obtained audiometric testing results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The current noncompensable evaluation is reflected by the rating evidence of record and there is no indication that the findings on the June 2013 or February 2017 VA audiological examinations are inadequate.  Thus, the Veteran's claim for an initial compensable evaluation for his bilateral hearing loss disability cannot be granted.

Accordingly, the evidence of record does not support an initial compensable rating for the Veteran's bilateral hearing impairment.  


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.


REMAND

The Veteran is seeking entitlement to service connection for melanoma skin cancer.  He contends that his melanoma skin cancer is due to herbicide exposure during service.  The Veteran is presumed to have been exposed to herbicides through his regular and repeated duties flying on or maintaining contaminated former Operation Ranch Hand C-123 aircraft used to spray Agent Orange in Vietnam during the specified timeline.  The Veteran's service treatment records are silent for any complaints, treatment, or diagnoses pertaining to skin cancer.  A private treatment record dated in November 2008 documents a diagnosis of lentigo maligna of the left shoulder.  VA treatment records also note a history of "+ skin cancer + melanoma."  Although melanoma is not included on the list of diseases warranting regulatory presumptive service connection, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

There are no etiology opinions of record with respect to this claim.  For the reasons discussed above and under the duty to assist, the Board finds that a VA examination is necessary to determine the nature and etiology of the Veteran's melanoma skin cancer, to include a discussion of whether this condition is related to the Veteran's conceded herbicide exposure.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   The AOJ should schedule the Veteran for a VA 
	examination to determine the nature and etiology of 
	his claimed melanoma skin cancer.  All necessary 
	tests and studies should be accomplished and all 
	complaints and clinical manifestations should be 
	reported in detail.  The entire claims file, including a 
	copy of this remand, should be reviewed in 
	conjunction with the above evaluation.  The examiner
   should:

Provide an opinion as to whether it is at least as likely as not (50 percent probability) that the Veteran's melanoma had its clinical onset during the Veteran's period of service, or is otherwise related to such period of service, to include herbicide exposure therein.

      For the purposes of this opinion, the examiner 
      should presume that the Veteran was exposed 
to herbicides through his regular and repeated duties flying on or maintaining contaminated former Operation Ranch Hand C-123 aircraft used to spray Agent Orange in Vietnam.

A complete rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. 

2.   After completing any additional development deemed 
	necessary, readjudicate the Veteran's claim.  If the 
	benefit sought remains denied, a supplemental 
	statement of the case should be provided to the 
	Veteran and his representative after according the 
	requisite time to respond.  The matter should then 
   be returned to the Board for appropriate appellate 
   review.
   
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


